Title: James Madison to Bernard Peyton, 27 June 1829
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                
                            June 27. 1829
                            
                        
                        I have recd. yours of the 23d. I canot but say that the sales of the Tobo. have disappointed my hopes, tho’
                            I have no doubt, your attentions did it justice; and that there must have been a defective management here. It is true,
                            the want of rain at the ripening stage, may account in some degree for the prevailing quality: But it is equally true that
                            my neighbors with the same weather, and a soil much inferior figure better in the market. For several years I have been
                            clearing [f]ine land, and for the present year have cut down a body of it equal to any the mountains ever afforded, and with
                            a sacrifice of timber worth as much as the late crops have yielded. With favorable weather, & improved management,
                            I shd. be sanguine of a good result, but for the prospect of a glutted market, which may well happen from the extensive
                            preparations, and if the seasons here have been general, from success in pitching the crops.
                        Among the effects of the low price of Tobo. & the fall in the wt of flour, I must inclose a
                            discounting note, with a reduction of its amount which I had calculated on effecting.
                        My waggoner will resume the carriage of Tobo. tomorrow, and will bring half of the Salt if ready for him,
                                leaving the other 5. Sacks for the next trip. Please to send by him also the following articles--l Barrel of Brown
                                Sugar. 50 lbs Shilling white do. 2 lbs. best tea. 1 [PS.] white domestic for sheeting. 1 Keg (the Keg sent) of cheap Lisbon Wine.
                            
                                
                            
                        
                    